Case 1:20-cv-11104-WGY Document 145-7 Filed 11/05/20 Page 1 of 10




             EXHIBIT G
         Case 1:20-cv-11104-WGY Document 145-7 Filed 11/05/20 Page 2 of 10



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS

VICTIM RIGHTS LAW CENTER
115 Broad Street, 3rd Floor
Boston, MA 02110,

EQUAL RIGHTS ADVOCATES
1170 Market Street, Suite 700
San Francisco, CA 94102,                          Case Number: 1:20-cv-11104

LEGAL VOICE                                       Amended Declaration of Lisa M. Stone
907 Pine Street, Suite 500
Seattle, WA 98101

CHICAGO ALLIANCE AGAINST SEXUAL
EXPLOITATION
307 N. Michigan Ave., Suite 1818
Chicago, IL 60601

JANE DOE, an individual by and through her
mother and next friend, MELISSA WHITE

NANCY DOE, an individual

MARY DOE, an individual

                             Plaintiffs,
    v.

ELISABETH D. DEVOS, in her official
capacity as Secretary of Education,
400 Maryland Avenue SW
Washington, DC 20202,

KIMBERLY RICHEY, in her official capacity
as Acting Assistant Secretary for Civil Rights,
400 Maryland Avenue SW
Washington, DC 20202,

U.S. DEPARTMENT OF EDUCATION,
400 Maryland Avenue SW
Washington, DC 20202,

                             Defendants.
      Case 1:20-cv-11104-WGY Document 145-7 Filed 11/05/20 Page 3 of 10



           AMENDED DECLARATION OF LISA M. STONE (LEGAL VOICE)


I, Lisa M. Stone, declare as follows:
   1. I submit this amended declaration in support of the proposed second amended complaint

       filed by Equal Rights Advocates (“ERA”), Victim Rights Law Center (“VRLC”), Legal

       Voice, Chicago Alliance Against Sexual Exploitation (“CAASE”), Jane Doe, Nancy Doe,

       and Mary Doe, plaintiffs in the above-captioned case, which challenges as unlawful the

       recently issued Rule entitled Nondiscrimination on the Basis of Sex in Education

       Programs or Activities Receiving Federal Funding Assistance. 85 Fed. Reg. 30,026 (May

       19, 2020) (the “Title IX Rule” or “Final Rule”).

   2. I have personal knowledge of the statements below and have familiarized myself with the

       Final Rule in order to understand its impact on Legal Voice. If I am called as a witness in

       these proceedings, I could and would testify competently to these facts.

   3. I have served as Legal Voice’s Executive Director for twenty-five years and volunteered

       for the organization for the preceding seven years. In my leadership role, I oversee all of

       the organization’s operations and have intimate knowledge of our litigation, legislative

       advocacy, and public education work. In addition, I have personally litigated cases related

       to sexual harassment and assault of students. These included one case in which our client

       was gang raped by fellow students and referred to by students—and at least one teacher –

       as “B.J.,” an expression of a sexual activity in which she was forced to participate. Her

       family discovered that the school had not identified a Title IX coordinator, in violation of

       state and federal law. Legal Voice also sued a Jesuit university for its completely

       inadequate response to a sexual assault survivor, including forcing her to be in the same

       room as the perpetrator, which further traumatized her. On the legislative front, Legal


                                                2
   Case 1:20-cv-11104-WGY Document 145-7 Filed 11/05/20 Page 4 of 10



   Voice, under my close direction, took the lead in the Washington Legislature, on a bill to

   remove a judicially imposed requirement that petitioners seeking a Sexual Assault

   Protection Order had to prove not only that the assault occurred, but also that they had a

   reasonable fear of future dangerous acts by the perpetrator. Similarly, under my supervision

   Legal Voice drafted and advocated for a bill to amend the state statute on Rape 3, to make

   clear that the victim need not prove “by clear words or acts” that she did not consent. This

   change removed the emphasis on the victim’s behavior. I have presented training sessions,

   to both attorneys and lay people, about sex discrimination, sexual harassment, and sexual

   assault. I also directly oversee Legal Voice’s direct services component, Sexual Violence

   Law, which provides holistic representation, brief services, and legal consultation to sexual

   assault survivors, especially those most marginalized and least served by the legal system.

4. Legal Voice is a Seattle-based non-profit public interest organization dedicated to

   protecting the rights of women, girls, and LGBTQ people. Legal Voice’s work includes

   decades of advocacy to enact and enforce antidiscrimination laws and to eradicate sex-

   based discrimination in every area where it is present.

5. Legal Voice furthers its mission by participating in pro bono litigation services, legislative

   advocacy, and the provision of legal information and education. Legal Voice focuses on

   impact litigation and in particular works to support the communities most impacted by sex-

   based discrimination: women of color, LGBTQ and gender-nonconforming individuals,

   and immigrants. Legal Voice has served nearly 300 clients since 1978 through both direct

   representation and amicus support.




                                             3
  Case 1:20-cv-11104-WGY Document 145-7 Filed 11/05/20 Page 5 of 10



6. Legal Voice has provided pro bono representation in eight cases specifically related to

   Title IX in preK-12 schools and higher education. Two of those cases involved direct

   representation of sexual assault survivors.

7. As legislative advocates, Legal Voice has worked with Washington state legislators to

   codify additional protections for student survivors of sexual assault. For example, in the

   2019 legislative session, Legal Voice successfully lobbied to ease the requirements to

   obtain a sexual assault protection order. In addition, Legal Voice crafted a bill that would

   have created a joint legislative task force on sexual violence in higher education, including

   Title IX protections and compliance. In the 2020 legislative session, Legal Voice

   successfully led efforts on a bill that imposes additional requirements on postsecondary

   educational institutions in their investigations of sexual misconduct. For each of these

   initiatives, Legal Voice provided testimony, drafted legislative language, and organized

   stakeholders.

8. Legal Voice has been irreparably harmed by the Title IX Rule.

9. The Final Rule frustrates Legal Voice’s mission by limiting the efficacy of available

   avenues of redress to Legal Voice’s clients and others it serves; increasing the costs Legal

   Voice bears in its work on behalf of student victims of sex-based harassment; and otherwise

   directly conflicting with, impairing, and frustrating Legal Voice’s organizational mission

   and programmatic priorities.

10. Legal Voice has experience representing clients who have been sexually harassed or

   assaulted. We know that the Final Rule—as a whole and particularly because of the

   mandatory dismissals and new live hearing requirements creating unfairly burdensome

   and hostile procedures—will make survivors more reluctant to come forward or raise



                                             4
  Case 1:20-cv-11104-WGY Document 145-7 Filed 11/05/20 Page 6 of 10



   allegations of assault or harassment. Survivors fear hostile live cross-examination and

   being forced to answer prejudicial and misleading questions, which the Rule requires.

   The Final Rule frustrates Legal Voice’s mission and work to obtain fair and accurate

   outcomes for survivors and to deter and prevent sexual harassment and retaliation against

   survivors. The Final Rule will chill survivors’ reports of campus sexual assault, which

   frustrates the mission of Legal Voice of representing survivors of campus sexual assault.

   With fewer reports, our mission to eradicate campus sexual assault is also frustrated.

11. As legislative advocates, Legal Voice will now have to spend more time and resources

   assisting state and local policymakers rewrite existing policies that provide stronger

   protections for survivors, in a way that the policies do not conflict with the Final Rule, and

   then advocate to have those policies passed and signed into law. This additional work of

   combating the harmful effects of the Final Rule’s lack of protections for survivors diverts

   our resources from other mission-critical work.

12. Moreover, Legal Voice will be frustrated in its mission of deterring sexual abuse and

   harassment because survivors are now more likely to face retaliation from other students

   and staff, and perpetrators are now less likely to be held accountable. We know that

   women, girls, and LGBTQ+ persons, people of color, and students with disabilities are

   more likely to be disbelieved and blamed due to rape myths, stereotypes, and racism. These

   people—for whom we advocate—will be impacted most harshly by the Final Rule.

13. In addition, the Final Rule has diverted Legal Voice’s time and resources from fighting

   for survivors to reviewing and understanding the massive, and often incoherent, Final

   Rule to inform our planned efforts to update our Know Your Rights materials for

   Washington, Idaho and Alaska. As a result of the confusion and uncertainty within the



                                             5
   Case 1:20-cv-11104-WGY Document 145-7 Filed 11/05/20 Page 7 of 10



   Final Rule, Legal Voice can provide less legal advice, technical assistance, and

   representation to girls, women and LGBTQ+ people, including student victims of sex-

   based harassment. This time would have otherwise been spent working on existing

   advocacy and legal matters including protections for low-wage women workers, health

   care for transgender individuals, improving the prison conditions of female inmates,

   mandating critical race theory be included in the health care professionals’ curriculum

   and ongoing litigation including health care access for women in five states, transgender

   inclusion in high school and collegiate athletics, and ensuring unemployed workers are

   able to timely receive state benefits.

14. Legal Voice also expects to divert resources to provide increased technical assistance and

   education to students and educational institutions regarding the applicability of the Final

   Rule to pending and future Title IX cases, given the uncertainty in this area. Legal Voice

   does this work in order to combat the harmful effects of the Final Rule and ensure

   students and educational institutions understand how to protect survivors under Title IX.

   Legal Voice has already seen its resources diverted in this way, having provided technical

   assistance to a university Title IX Coordinator as well as on a Title IX workgroup for a

   local public school. Legal Voice also expects to divert additional resources to legislative

   advocacy in 2021 geared toward codifying Title IX protections at the state level, because

   in the previous year, changes were contemplated, but stakeholders decided to wait until

   the Final Rule was issued. As a result, Legal Voice will have fewer resources to devote

   to litigation that is central to its mission because of its staffing capacity.

15. Legal Voice is fielding technical assistance questions from the community, reviewing the

   rules and working to amend our public education efforts and prioritize outreach over other



                                               6
  Case 1:20-cv-11104-WGY Document 145-7 Filed 11/05/20 Page 8 of 10



   programmatic work. For instance, our Know Your Rights resource guides and websites,

   which were developed in partnership with and written by community members and

   volunteers over the past year, will need to be updated with the new guidance. With a small

   staff and limited capacity and time to recruit volunteers, and because of the significant

   changes in the Final Rule, we have not been able to make any changes to our Know Your

   Rights resources and other educational materials. Legal Voice is also researching potential

   legislative proposals that would provide protections for survivors, particularly in the

   absence of certain protections under the Final Rule; however, Legal Voice cannot strategize

   with community groups and/or develop recommendations for state or local legislators

   quickly enough to prevent the harm the Rule is already causing.

16. Legal Voice is working with community and student groups to understand their needs and

   develop an outreach plan. As it has for schools trying to implement the Rule, COVID-19

   has forced many community members, students, local partners, and our staff to work

   remotely, making it difficult to coordinate schedules and find time to collaborate—an

   impediment that was exacerbated by the August effective date. Likewise, the uncertainty

   surrounding whether and when preK-12 and colleges and universities will be able to fully

   open because of the global pandemic creates additional challenges as universities, student

   associations, and public schools are overwhelmingly focused on trying to create

   educational environments that comply with best practices for reducing transmission of

   COVID-19. Legal Voice is collaborating with many of these leaders to provide assistance

   and support around the new Title IX rule, given their limited capacity and resources.

17. Students who experience sexual harassment, including sexual assault, suffer not only

   physically and emotionally, but also in their ability to participate in and benefit from



                                             7
   Case 1:20-cv-11104-WGY Document 145-7 Filed 11/05/20 Page 9 of 10



   educational opportunities, on the basis of sex. The Title IX Rule will worsen the

   devastating effects of sexual harassment in schools, and will further prevent and

   discourage victims from reporting sexual harassment because, among other things, it

   narrows the definition of sexual harassment to which schools may respond; constricts the

   universe of those school officials whose knowledge of harassment obligates the school to

   respond; and in numerous respects, unfairly tilts the grievance processes against students

   who report sex-based harassment (“complainants”) and in favor of those who are reported

   harassers and assailants (“respondents”), which makes the process more intimidating and

   traumatizing for victims and puts in place new barriers to accurate fact-finding and

   adjudication of complaints.

18. Given these provisions, Legal Voice also anticipates diverting its resources to spend more

   time and resources representing clients in postsecondary institutions because live

   hearings with cross-examination will require significantly more time to prepare for and to

   complete. This will involve helping our clients prepare for cross-examination, reaching

   out to other witnesses and persuading them to submit to cross-examination at the live

   hearing so that the school can consider their statements as evidence, and identifying

   additional evidence if a witness or the respondent refuses to submit to cross-examination

   and therefore their statements are excluded from the evidence. As a result, Legal Voice

   anticipates it will spend approximately the same amount of time, if not more time,

   preparing a client for a Title IX proceeding as it would for a court hearing.

19. The Final Rule harms survivors and will create a chilling effect. Legal Voice has

   represented clients who transferred to other schools because of the sexual harassment

   and/or sexual assault they endured and their school administrations’ failure to take timely



                                             8
     Case 1:20-cv-11104-WGY Document 145-7 Filed 11/05/20 Page 10 of 10



      and proper steps to investigate and/or initiate disciplinary proceedings. In fact, one of those

      clients dropped out for a semester before subsequently transferring universities. Under the

      Final Rule, our client’s claim would have been dismissed because that client would no

      longer have been participating in the university’s program or activity. Moreover, the new

      regulations are neither trauma-informed nor recognize the equity issues involved. For

      students of color, low-income students, LGBTQ+ students and/or students with disabilities,

      the new requirements will likely result in a severe underreporting of sexual assault.

   20. The Final Rule’s cross-examination provision in particular will decrease the likelihood of

      students seeking to go through the Title IX process. By requiring all complainants and

      witnesses to engage in an adversarial process and submit to cross examination, the new

      regulations create an intimidating process in which most survivors and witnesses will not

      engage.

   21. I am very concerned with the negative impact of the Title IX Rule. The pro bono legal

      advocacy that Legal Voice provides will drastically rise in demand for services and will

      stretch its free legal services for victims beyond current funding parameters. These

      drastic changes to Title IX will harm victims of sexual violence across the country, and

      Legal Voice will be less able to serve these survivors due to the Final Rule.

   22. I declare under penalty of perjury that the foregoing is true and correct.



Executed on September 30, 2020.




                                             Lisa M. Stone




                                                 9
